
	
		II
		111th CONGRESS
		2d Session
		S. 4042
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2010
			Ms. Klobuchar (for
			 herself, Mr. Cornyn, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To permit the disclosure of certain information for the
		  purpose of missing child investigations.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Information About Missing
			 Children Act of 2010.
		2.Disclosure of
			 information relating to a missing or exploited child
			(a)In
			 generalChapter 110 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					2260B.Disclosure
				of information relating to a missing or exploited child
						(a)In
				generalNotwithstanding any other provision of law and except as
				provided under subsection (d), pursuant to and upon the grant of an ex parte
				order by a Federal district court judge or magistrate under subsection (b), any
				information held by any Federal agency with respect to an individual shall be
				open (but only to the extent necessary as provided in such order) to inspection
				by, or disclosure to, officers or employees of any Federal agency—
							(1)who are
				personally and directly engaged in an investigation, judicial or administrative
				proceeding, or Federal grand jury proceeding pertaining to the enforcement of a
				Federal criminal statute relating to the case of a missing or exploited child;
				or
							(2)who seek such an
				order on behalf of a State or local law enforcement agency under subsection
				(c).
							(b)Application for
				orderA Federal officer seeking an ex parte order under this
				section shall submit an application to a Federal district court judge or
				magistrate and upon such application, the judge or magistrate may grant the
				order if the judge or magistrate determines on the basis of the facts submitted
				by the Federal officer that—
							(1)there is
				reasonable cause to believe, based upon information believed to be reliable,
				that an act of kidnapping or exploitation of a minor has been committed;
							(2)there is
				reasonable cause to believe that the information sought is or may be relevant
				to a matter relating to the commission of the act;
							(3)the information
				is sought exclusively for use in a criminal investigation or proceeding
				concerning the act; and
							(4)the information
				sought cannot reasonably be obtained, under the circumstances, from another
				source.
							(c)Disclosure to
				State and local law enforcement agencies
							(1)In
				generalUpon a written request which meets the requirements of
				paragraph (3) by a State or local law enforcement agency investigating the case
				of a missing or exploited child within the venue of any Federal district court,
				a Federal officer—
								(A)may apply for an
				ex parte order from such court under subsection (a)(2) with respect to such
				case; and
								(B)may disclose the
				name and mailing address of the individual obtained as a result of such an
				order to the State or local law enforcement agency making such request for the
				sole purpose of locating a missing or exploited child.
								(2)ProhibitionA
				State or local law enforcement agency that receives information under paragraph
				(1)(B) shall not disclose the information to any other person.
							(3)Written
				requestA written request meets the requirements of this
				paragraph if the request sets forth—
								(A)such information
				as is necessary to identify the individual with respect to whom an ex parte
				order is sought, including the name and last known mailing address of the
				individual; and
								(B)the specific
				reason or reasons why the disclosure of the name and mailing address is
				relevant to the investigation of a case of a missing or exploited child.
								(d)Confidential
				informants; impairment of investigationsThe head of the relevant
				agency shall not disclose any information with respect to an individual under
				this section if the head of the agency determines and certifies to the court
				that issued an order under subsection (b) that such a disclosure would identify
				a confidential informant or seriously impair a civil or criminal
				investigation.
						.
			(b)Conforming
			 amendmentThe table of sections for chapter 110 of title 18,
			 United States Code, is amended by adding after the item relating to section
			 2260A the following:
				
					
						2260B. Disclosure of
				information relating to a missing or exploited
				child.
					
					.
			
